Citation Nr: 0910747	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-32 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for distal neuropathy, also 
diagnosed as Charcot-Marie-Tooth disease (CMT), to include as 
due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from March 1970 to March 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Board previously remanded the Veteran's claim in March 
2008 for additional evidentiary development and in December 
2008, also requested a Veterans Health Administration (VHA) 
medical opinion.  The claim is now before the Board for final 
appellate consideration. 


FINDINGS OF FACT

1.  Neither distal peripheral neuropathy nor Charcot-Marie-
Tooth disease is a presumptive disease associated with 
exposure to Agent Orange under 38 C.F.R. § 3.309(e).

2.  The Veteran was treated in service for lower extremity 
paresthesias and neuralgia which resolved without sequelae 
prior to discharge from service.  Neither an organic disease 
of the nervous system nor acute or subacute peripheral 
neuropathy were manifested respectively to a degree of 10 
percent either within one year after discharge or within one 
year after the last date on which the Veteran was exposed to 
an herbicide agent, and the currently diagnosed distal 
peripheral neuropathy and/or Charcot-Marie-Tooth disease is 
not attributable to any event, injury, or disease during 
service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for distal peripheral neuropathy, also diagnosed 
as Charcot-Marie-Tooth disease, to include as due to exposure 
to Agent Orange, are not met, nor may they be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection and Agent Orange 

According to 38 U.S.C.A. § 1116(f), for the purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that a veteran was not 
exposed to any such agent during that service.  See also 38 
C.F.R. § 3.307(a)(6).

Under 38 C.F.R. § 3.309(e), certain diseases, including acute 
and subacute peripheral neuropathy, may be presumed to have 
resulted from exposure to certain herbicide agents such as 
Agent Orange.  Thus, service connection may be presumed for 
residuals of Agent Orange exposure by showing two elements.  
First, the Veteran must show that he served in the Republic 
of Vietnam during the Vietnam War Era.  See 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).

Even if the Veteran is not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that a veteran was not 
precluded under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act from establishing service 
connection with proof of direct actual causation).  However, 
where the issue involves a question of medical causation, 
competent evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

With respect to the claim that the Veteran in this case has a 
disability which is due to Agent Orange exposure in service, 
the Board notes that service personnel records (SPRs) 
associated with the Veteran's claims file show that he had 
service in the Republic of Vietnam.  In particular, a DD-1351 
Form (Request for Reimbursement) reflected that the Veteran 
was in Da Nang from October 31, 1972 to November 7, 1972; 
from November 10, 1972 to November 18, 1972; and on November 
19, 1972.  Therefore, exposure to Agent Orange may be 
presumed.

The Veteran must also show that he is diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e) to 
establish presumptive service connection based on exposure to 
Agent Orange.  It is important to note that the diseases 
listed at 38 C.F.R. § 3.309(e) are based on findings provided 
from scientific data furnished by the National Academy of 
Sciences (NAS).  The NAS conducts studies to "summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in Vietnam during the Vietnam Era and each disease suspected 
to be associated with such exposure."  64 Fed. Reg. 59,232-
59,243 (Nov. 2, 1999).  Reports from NAS are submitted at 
two-year intervals to reflect the most recent findings.  
Based on input from the NAS reports, the Congress amends the 
statutory provisions of the Agent Orange Act found at 38 
U.S.C.A. § 1116 and the Secretary promulgates the necessary 
regulatory changes to reflect the latest additions of 
diseases shown to be associated with exposure to herbicides.

The latest update was published in 2007.  Neither distal 
peripheral neuropathy nor CMT is a disease found to have a 
scientific relationship such that it can be presumed that 
exposure to herbicides used in Vietnam during the Vietnam Era 
is a cause of the disease.  See 72 Fed. Reg. 32,395-32,407 
(June 12, 2007).  Thus, the Veteran is not entitled to 
service connection based on the regulatory presumptions 
outlined in 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.309(e).


Direct and Presumptive Service Connection

While the Veteran is unable to satisfy the requirements 
discussed above to be entitled to the regulatory presumption 
of service connection for distal peripheral neuropathy and/or 
CMT as a result of exposure to Agent Orange, the Board is 
required to evaluate the Veteran's claim on direct and 
presumptive bases as well.  

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Establishing service connection requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) 
(2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  
Congenital or developmental defects, refractive errors of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2008).
  
According to 38 C.F.R. § 3.309(e), service connection for 
acute or subacute peripheral neuropathy may be granted on a 
presumptive basis if it was present to a degree of 10 percent 
within one year after the last date on which the Veteran was 
exposed to an herbicide agent during active military service.  
An explanatory note states that the terms acute and subacute 
peripheral neuropathy mean transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  Id.  
However, evidence of a diagnosis of or treatment for acute or 
subacute peripheral neuropathy is not shown in this case, nor 
does the evidence reflect that such a condition was present 
to a degree of 10 percent within one year after the last date 
on which the Veteran was exposed to an herbicide agent during 
active military service.  Thus, the Veteran is not entitled 
to presumptive service connection in this case.   

Factual Background and Analysis

The Veteran's February 1970 clinical evaluation and physical 
examination prior to entrance into service was negative for 
distal peripheral neuropathy and/or CMT.  The Board observes, 
however, that the Veteran reported to sick call in November 
1973 with concerns of a burning and tingling sensation in his 
right leg.  The Veteran stated that the pain was aggravated 
by standing, and that the pain in his left foot was constant.  
The examiner diagnosed the Veteran as having paresthesias of 
an unknown etiology.

The Veteran returned to sick call the next day for additional 
evaluation.  X-rays of the lumbar spine were interpreted to 
be normal.  The Veteran stated that he was stung on the right 
foot by a wasp approximately three weeks ago and given 
Benadryl for swelling.  The examiner revised the previous 
diagnosis, and diagnosed the Veteran as having neuralgia of 
an unknown etiology.  Other follow-up appointments to sick 
call, also in November 1973, showed minimal improvement in 
the Veteran's condition.  An addendum to a November 1973 
treatment note indicated that the Veteran had a similar 
experience with prolonged numbness in the great toe 
approximately three years ago, and that the symptoms 
eventually resolved.  The Veteran was diagnosed as having 
neuralgia "? related to insect bite."

Approximately one week later, the Veteran returned to sick 
call after reporting worsening cramping in the thighs and 
buttocks.  A notation on the treatment note indicated that 
the Veteran was examined by a neurosurgeon.  A sensory and 
reflexes examination was normal.  The neurosurgeon diagnosed 
the Veteran as having neuritis, etiology unknown.

A December 1973 treatment note revealed that the Veteran's 
right leg and foot neuralgia had been symptom-free for 
approximately seven days.  In March 1974, the Veteran was 
afforded a clinical evaluation prior to separation from 
service.  In-service treatment for the Veteran's right leg 
neuralgia was noted, and a notation on the separation report 
indicated that the neuralgia cleared with no sequelae.

The first pertinent post-service treatment note is dated 
August 1994, nearly 20 years after discharge from service.  
It was noted at that time that the Veteran sought private 
follow-up care for peroneal nerve palsy.  The Veteran 
reported almost complete loss of sensation to both legs, as 
well as definite weakness.  

A follow-up private treatment note from B. Odenheimer, M.D. 
also dated August 1994 diagnosed the Veteran as having CMT.  
The Board notes that CMT is "muscular atrophy of variable 
inheritance, beginning in the muscles supplied by the 
peroneal nerves, and progressing to the muscles of the hands 
and arms."  Dorland's Illustrated Medical Dictionary 530 
(30th ed. 2003).  

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in connection with the current claim in November 
2004.  The Veteran provided a past medical history 
significant for distal neuropathy with the onset during the 
1990s as a result of a series of falls around that time.  The 
Veteran denied having any bilateral foot pain or muscle 
problems, including muscle pain, atrophy, injury, or tremors.  
The Veteran reported occasional numbness in the calf and 
thighs as well as frequent burning sensations.

Upon physical examination, the examiner found no evidence of 
muscle atrophy.  Inspection of the lower extremities revealed 
"good" muscle bulk and tone.  Bilateral foot x-rays were 
interpreted to show degenerative arthritis of the 
interphalangeal joint of the great toe bilaterally and a 
calcaneal spur on the right foot.  The examiner diagnosed the 
Veteran as having distal peripheral neuropathy, severe, of 
unknown etiology.  The examiner also diagnosed the Veteran as 
having bilateral osteoarthritis of the interphalangeal joint 
of the great toe with no functional loss of range of motion, 
and a calcaneal spur of the right foot.

A private electromyography (EMG) study conducted in December 
2004 revealed severe sensorimotor peripheral neuropathy of an 
unknown etiology.  The examiner noted that all nerves tested 
were unobtainable except for the right peroneal nerve, which 
had greatly decreased amplitudes and conduction velocity.  

The Veteran underwent a private neurological examination in 
January 2008.  The Veteran reported having shooting pains 
down his arms "which is not usual."  Upon physical 
examination, B. Wouters, M.D. noted that the Veteran's motor 
strength was 5/5 and that his cranial nerves were intact.  
However, Dr. Wouters observed evidence of decreased sensation 
and mild wasting in the Veteran's hands and feet bilaterally.  
An EMG administered that same day was interpreted to be 
abnormal with evidence of severe demyelinating peripheral 
neuropathy consistent with CMT.  

The Veteran was afforded another VA C&P examination in May 
2008.  The Veteran reported having "tremors" to his lower 
extremities several times per week and particularly at night 
when sleeping.  The Veteran also stated that he had 
continuous numbness from the plantar surface of his feet to 
his knees bilaterally, as well as numbness in his fingertips.  
Upon physical examination, the examiner found the Veteran to 
have mild ataxia and slight unsteadiness with walking.  The 
impression was CMT and bilateral lower extremity neuropathy, 
secondary to CMT.  

The examiner stated that the Veteran's in-service neuropathy 
symptoms were likely the "initial manifestation" of his 
CMT, but that it was not as likely as not that the Veteran's 
military service "caused an increase in [his] symptoms 
beyond the natural progression of the disease."  The 
examiner also noted that the Veteran's CMT was not at least 
likely as not related to his in-service exposure to Agent 
Orange.  Rather, the examiner indicated that the Veteran's 
symptoms were "incidental" to his military service, and 
that "whatever the patient's occupation, he would have 
likely had a manifestation (symptoms) of his hereditary 
disease process [Charcot-Marie-Tooth disease]."

The Board requested a VHA neurology opinion in connection 
with the current claim in December 2008.  The neurologist 
acknowledged that the results of the EMG studies described 
above were consistent with a diagnosis of CMT, but that in 
the absence of genetic testing, the neurologist could not 
affirmatively conclude that the Veteran had CMT.  
Nevertheless, the neurologist noted that if the Veteran had 
CMT, it was not related to his active military service 
because "CMT is a genetic disorder with well established 
inheritance pattern and disease progression."  Moreover, 
"it [CMT] is not related to any other cause."

In light of the neurologist's uncertainty regarding the 
Veteran's claimed CMT diagnosis, the neurologist instead 
elected to refer to the Veteran's disability as "sensory-
motor peripheral neuropathy," or simply "neuropathy."  The 
neurologist stated that the date of onset of the Veteran's 
neuropathy was "more likely than not" around 1994 after he 
sought evaluation for a series of falls.  In support of this 
contention, the neurologist explained:

I do not believe that the right leg 
paresthesias that [the Veteran] 
complained of in 1973 is related to his 
current symptoms.  Medically, it would 
be unusual for a neuropathy such as 
this Veteran appears to have to 
manifest itself, resolve and then lay 
quiescent for 21 years before 
reemerging.  It would be very unusual 
for CMT to behave in this fashion.  
Furthermore, the neuropathy he 
currently has is bilateral and 
essentially symmetrical.  The symptoms 
in 1973 were unilateral.  

The neurologist further acknowledged that he was unable to 
ascertain the etiology of the 1973 neuropathy symptoms or 
relate those symptoms to the Veteran's current neuropathy 
without resort to pure conjecture.  In light of the 
neurologist's professional training and experience, as well 
as a careful and thorough review of the Veteran's claims 
file, the neurologist concluded that "it is not as likely as 
not (less then 50% chance) that this Veteran's peripheral 
neuropathy is related to his military service." 

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for distal peripheral neuropathy, also diagnosed 
as CMT, under any theory of causation in this case.  
The Board observes that there is conflicting evidence of 
record concerning the date of onset of the Veteran's 
neuropathy disability.  The Veteran was treated in service 
for lower extremity paresthesias and neuralgia, but these 
symptoms resolved without sequelae prior to discharge from 
service and no evidence of distal peripheral neuropathy or 
CMT was noted upon discharge from service.  There was also no 
evidence of record to show that the Veteran was diagnosed 
with or treated for acute or subacute peripheral neuropathy 
in service or that such a condition was manifest to a degree 
of 10 percent or more within one year after the last date on 
which the Veteran was exposed to an herbicide agent.

Nevertheless, the May 2008 VA C&P examiner, a nurse 
practitioner, stated that the Veteran's in-service neuropathy 
symptoms were likely the "initial manifestation" of his 
CMT.  While the examiner discussed evidence contained in the 
record, he neither cited to specific evidence of record nor 
provided a rationale to support the particular contention 
regarding the onset of the Veteran's neuropathy disability.  

The Board next requested a VHA neurology opinion in 
conjunction with this case in December 2008.  The neurologist 
reviewed the Veteran's claims file at length at that time.  
The neurologist was unable to determine the etiology of the 
Veteran's in-service symptomatology, but stated that it would 
be "medically unusual for a neuropathy such as this Veteran 
appears to have to manifest itself, resolve and then lay 
quiescent for 21 years before reemerging" and that "[i]t 
would be very unusual for CMT to behave in this fashion."  
The neurologist also pointed out the discrepancies (i.e., 
unilateral vs. bilateral and symmetrical) between the 
Veteran's current neuropathy symptoms and those he 
experienced in service in support of  his opinion.  Relying 
on his medical training and expertise, as well as a thorough 
review of the claims file, the neurologist concluded that the 
onset of the Veteran's neuropathy disability was "more 
likely than not" around 1994 after he sought evaluation for 
a series of falls.  

While it may not reject a favorable medical opinion based on 
its own unsubstantiated medical conclusions, see Obert v. 
Brown, 5 Vet. App. 30, 33 (1993), the Board does have the 
authority to "discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating 
the probative value of competent medical evidence, the Court 
has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

While the nurse practitioner who conducted the May 2008 VA 
C&P examination is competent to provide a medical opinion 
regarding the date of onset of the Veteran's neuropathy 
disability, See Cox v. Nicholson, 20 Vet. App. 563, 569 
(2007), the Board attaches greater probative weight to the 
December 2008 VHA neurologist's opinion which found the onset 
of the Veteran's disability to be many years after discharge 
from service.  The neurologist conducted a thorough review of 
the Veteran's claims file before rendering an opinion and he 
provided a complete rationale to support that opinion.  The 
Board assigns greater probative value to the opinion of the 
neurologist because he has specialized training and 
experience in the area of neurology.  Thus, Board finds that 
the preponderance of the evidence shows that the Veteran's 
neuropathy disability was not manifested until many years 
after service.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
this case, the lapse of almost two decades between active 
service and the first evidence of a chronic neuropathy 
disability is evidence against the Veteran's claim.  

The Board has also considered whether an organic disease of 
the nervous system was manifested to a degree of 10 percent 
within one year of discharge.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  In 
this case, there is no evidence of a manifestation of an 
organic disease of the nervous system to any degree within a 
year of discharge. 

The Board next notes that a neurological condition was not 
noted at the time the Veteran entered service and accordingly 
he did not have a pre-existing condition.  Moreover, the 
probative evidence has shown that the date of onset of the 
Veteran's current neuropathy disability is many years after 
discharge from service.  The remaining issue for 
consideration is whether there is evidence linking the 
Veteran's neuropathy and/or CMT to his period of service.  
The Board finds that the evidence of record does not support 
such a finding.  The December 2008 VHA opinion constitutes 
highly probative nexus evidence in this case with the 
neurologist opining that the Veteran's neuropathy and/or CMT 
are not linked to his period of service.

Moreover, as previously noted, the May 2008 VA examiner also 
reviewed the claims file and concluded that the Veteran's CMT 
was "not at least likely as not" related to his in-service 
exposure to Agent Orange.  In support of this conclusion, the 
examiner indicated that the Veteran's symptoms were 
"incidental" to his military service, and that "whatever 
the patient's occupation, he would have likely had a 
manifestation (symptoms) of his hereditary disease process 
[Charcot-Marie-Tooth disease]."  

Similarly, the neurologist who provided the December 2008 VHA 
opinion stated that "it is not as likely as not (less then 
50% chance) that this Veteran's peripheral neuropathy is 
related to his military service," particularly where, as 
here, the Veteran's in-service neuropathy symptoms resolved 
prior to discharge and different symptoms reemerged almost 
two decades later.  With respect to the Veteran's CMT, the 
neurologist found that it was not related to his active 
military service because "CMT is a genetic disorder with 
well established inheritance pattern and disease 
progression."  Moreover, "it [CMT] is not related to any 
other cause."
   
The Veteran has expressed his opinion that the distal 
peripheral neuropathy and/or CMT is related to service.  The 
United States Court of Appeals for Veterans Claims (Court) 
has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the Court has also 
held that lay persons, such as the Veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability 
that may be related to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson 
may provide competent evidence to establish a diagnosis where 
the lay person is "competent to identify the medical 
condition").  Here, the Veteran is capable of observing 
symptoms such as numbness or tingling of the extremities, but 
the Veteran is not competent (i.e., professionally qualified) 
to offer an opinion as to the cause of his condition or its 
relationship to service, if any.

As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  Although the Veteran was 
diagnosed with and treated for paresthesias and neuralgia in 
service, these symptoms resolved without sequelae prior to 
discharge from service.  There is also no evidence of 
continuity of symptoms after service until 1994, and the 
weight of the probative and competent evidence does not link 
the current neuropathy and/or CMT to service to include the 
symptoms experienced therein or exposure to Agent Orange. 
Consequently, the Board finds that the Veteran failed to 
establish continuity of symptomatology in this case.

In view of the fact that the Veteran's in-service neuropathy 
symptoms resolved without sequelae prior to discharge and the 
first suggestion of pertinent disability is many years after 
service, relating the Veteran's neuropathy and/or CMT to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  
As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing a diagnosis of distal peripheral neuropathy and/or 
CMT but the weight of the competent and probative evidence 
does not link this disease, which occurred many years after 
discharge from service, to the Veteran's period of active 
service.  Moreover, neither distal peripheral neuropathy nor 
CMT is a disease associated with exposure to Agent Orange 
under 38 C.F.R. § 3.309(e).  

Thus, the Veteran is not entitled to service connection for 
distal peripheral neuropathy and/or CMT on direct or 
presumptive bases and the claim must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in April 2004 that fully addressed the notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the service connection 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and he was 
provided with notice, in March 2006, of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal.  The Veteran's claim was 
subsequently readjudicated following this notice by way of a 
May 2008 supplemental statement of the case. 

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment records have been obtained.  
The Veteran's post-service treatment records have been 
obtained and he was afforded multiple VA examinations in 
connection with the claim.    

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.



ORDER

Service connection for distal neuropathy, also diagnosed as 
Charcot-Marie-Tooth disease, to include as due to exposure to 
Agent Orange, is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


